— In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve late notices of claim upon the County of Westchester and the City of Mount Vernon, the County of Westchester appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Coppola, J.), dated December 8, 1987, as granted that branch of the application which was brought on behalf of the infant petitioner for leave to serve a late notice of claim against it.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and that branch of the application which was brought on behalf of the infant petitioner to serve a late notice of claim against the County of Westchester is denied (see, Matter of Samyra W. v County of Westchester, 149 AD2d 712 [decided herewith]). Mangano, J. P., Bracken, Spatt and Harwood, JJ., concur.